 Case: 4:17-cv-02792-HEA Doc. #: 47 Filed: 04/25/19 Page: 1 of 2 PageID #: 236



                       IN THE UNITED STATE DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

Sarasota Wine Market, LLC,                    )
d/b/a Magnum Wine and Tastings,               )
Heath Cordes, Michael Schlueter,              )
and Terrence French                           )
     Plaintiffs                               )    Case no. 4:17-cv-02792-HEA
                                              )
vs                                            )
                                              )
Michael L. Parsons, et al.                    )
   Defendants                                 )

                                     NOTICE OF APPEAL

     Notice is hereby given that all plaintiffs in the above captioned case hereby appeal to the

United States Court of Appeals for the Eighth Circuit from the final judgment and order granting

the defendants’ motion to dismiss the amended complaint entered in this action on the 29th day

of March, 2019.


                                      Attorneys for plaintiffs:

                                       s/ James A. Tanford
                                      James A. Tanford
                                      Counsel of record
                                      Epstein Cohen Seif & Porter, LLC
                                      50 S. Meridian St., Ste 505
                                      Indianapolis IN 46204
                                      Tel. 812-332-4966
                                      Fax. 317-638-9891
                                      tanford@indiana.edu

                                      Robert D. Epstein
                                      Epstein Cohen Seif & Porter, LLC
                                      50 S. Meridian St., Ste 505
                                      Indianapolis IN 46204
                                      Tel. 317-639-1326
                                      Fax. 317-638-9891                                  .
                                      rdepstein@aol.com

                                                                     1
    Case: 4:17-cv-02792-HEA Doc. #: 47 Filed: 04/25/19 Page: 2 of 2 PageID #: 237



                                         Alan S. Mandel
                                         MANDEL AND MANDEL, LLP
                                         1108 Olive Street, Fifth Floor
                                         St. Louis, MO 63101
                                         314-621-1701
                                         Fax: 314-621-4800
                                         Email: dsmm001@aol.com


                                 CERTIFICATE OF SERVICE

I hereby certify that on April 25, 2019, the foregoing document was filed electronically with the
Clerk of the Court and will be served on the attorney for all defendants through the Court’s
electronic filing system to:

                      Katherine S. Walsh
                      Assistant Attorney General
                      P.O. Box 861
                      St. Louis, MO 63188
                      Katherine.Walsh@ago.mo.gov
.

                                              s/ James A. Tanford
                                             James A. Tanford
                                             Epstein Cohen Seif & Porter, LLC
                                             Attorney for Plaintiffs




                                                2
